Citation Nr: 0431730	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.     

The matter of service connection for right ear hearing loss 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 rating decision in which the RO, inter 
alia, denied this claim.  In February 2003, the veteran filed 
a notice of disagreement (NOD), and a statement of the case 
(SOC) was issued in April 2003.  The veteran filed a 
substantive appeal in June 2003.  

In March 2004, the Board remanded the veteran's claim for the 
RO to arrange for the veteran to testify before a Veterans 
Law Judge (VLJ) at the RO.  In August 2004, the veteran 
testified during a hearing before the undersigned VLJ at the 
RO; a transcript of that hearing is associated with the 
claims file.    

For the reasons expressed below, the claim for which an 
appeal has been perfected (expanded by the Board to include 
hearing loss both ears, as explained below), as well as a 
claim for service connection for Meniere's disease, are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for hearing 
loss is warranted.  

The veteran's DD-214 indicates that he served as a seaman in 
the Navy, and received in connection with his active duty 
service decorations that included the Asiatic Pacific Ribbon, 
Philippines Liberation Ribbon, and nine Battle Stars.  
Service medical records (SMRs) are negative for any diagnosis 
or documented symptoms of hearing loss.  

Post-service medical records include a July 1990 report of a 
clinical vestibular evaluation from the Mayo Medical Clinic, 
which notes the veteran's complaints of attacks of 
disequilibrium accompanied by nausea and vomiting, and of 
tinnitus in his right ear.  Also noted was a medical history 
of sensorineural low frequency hearing loss in the right ear.  
A July 2001 treatment report from this clinic documents the 
veteran's complaint of at least a 20-year history of 
Meniere's disease manifested by right ear hearing loss and 
recurrent spontaneous episodes of vertigo with nausea.  A 
September 2001 record indicates a medical history of 
Meniere's disease since 1976.  

On VA examination in January 2003 by an audiologist, the 
veteran reported undergoing in-service noise exposure in his 
duty assignment as a powderman for the long-range guns on the 
battleship on which he was stationed.  He further reported an 
initial onset of symptoms of Meniere's disease around 1944 or 
1945, then affecting only his right ear.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
55
55
60
LEFT
30
30
40
45
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed sensorineural bilateral hearing loss, 
and stated that audiometric findings indicated the presence 
of an ear or hearing problem that warranted medical follow-
up, to include Meniere's disease, which if treated might 
change hearing thresholds.  The audiologist evaluating the 
veteran also stated that consultation with an 
otolaryngologist (ear, nose and throat specialist) was 
necessary to determine the etiology of the veteran's hearing 
loss, as the audiologist at that time was unable to ascertain 
whether current hearing loss was due to noise exposure in 
service, Meniere's disease, or a natural progression of  
hearing loss over the course of time. 
   
In a July 2003 letter, Dr. J. Gregoire, a private physician 
treating the veteran, stated that the veteran sustained a 
severe noise injury to his ears during service from being in 
proximity to gunfire, and that since that time he has had 
vertigo.  In a March 2004 statement, this physician again 
stated that the veteran experienced noise exposure aboard a 
naval ship in service, and indicated that shortly after the 
noise exposure the veteran was treated for symptoms that were 
probably due to Meniere's disease.  The physician also opined 
that there was a direct link between the veteran's military 
service and Meniere's disease. 

During the August 2004 Board hearing, the veteran testified 
that, during service, he worked on the deck division of a 
battleship where he assisted with the maintenance and 
operation of a twin gun mound, and was in close proximity to 
the guns on the ship on an ongoing basis and throughout 
military campaigns during which the guns were fired.  He 
recalled one instance in which a 16-inch gun was fired 
directly above his head, causing what he characterized as an 
ear injury.  The veteran also recounted experiencing symptoms 
of vertigo and ringing in his ears while in service.  He 
further stated that, at one point during service, he sought 
treatment for these symptoms from a pharmacist's assistant 
aboard his ship.  

The Board notes that the veteran has alleged experiencing in-
service noise exposure, as well as vertigo and ringing in the 
right ear, and audiometric data obtained in connection with 
the January 2003 VA examination appears to reflect current 
hearing loss disability for VA purposes in each ear.  See 38 
C.F.R. § 3.385 (2004).   However, no medical evidence or 
opinion of record addresses the medical relationship, if any, 
between any current hearing loss disability and the veteran's 
active service, to include the alleged noise exposure, and 
vertigo and ringing of the right ear in service.  In this 
regard, the Board points out that the absence of in-service 
hearing loss is not fatal to the claim; rather, service 
connection for hearing loss may be granted if there is 
evidence of current hearing loss disability, and a medically 
sound basis for attributing such disability to military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Accordingly, the RO should arrange for the veteran to undergo 
VA ear, nose and throat examination, by a physician, at 
appropriate VA medical facility, to obtain medical 
information needed to fairly resolve the claim for service 
connection for hearing loss.  The veteran is hereby notified 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the appropriate medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for right ear hearing loss.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See  38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection for hearing loss.  As indicated above, the RO 
should expand the issue currently on appeal to include 
whether the record presents a grant of service connection for 
hearing loss in either or both ears.  

As a final matter, as regards the claim for service 
connection for Meniere's disease, the Board points out that 
the RO denied that claim in February 2004.  The claims file 
reflects that the veteran filed, with the RO, an NOD with 
that denial in March 2004, within the required one-year 
period.  However, the RO has yet to issue an SOC with respect 
to that claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

The Board also emphasizes to the RO that, inasmuch as the 
record suggests that veteran's hearing loss may be 
attributable (in whole or in part) to Meniere's disease, 
symptoms of which he claims he experienced in-service, the 
claims for service connection for hearing loss and for 
Meniere's disease appear to be inextricably intertwined, and 
should be considered together.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  Further, for that reason, the RO should not to 
return the claims file to the Board until the veteran 
perfects an appeal as to the claim for service connection for 
Meniere's disease, or the time period for doing so expires, 
whichever occurs first.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the February 2004 denial of service 
connection for Meniere's disease, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for service connection 
for Meniere's disease, within 60 days of 
the issuance of the statement of the 
case).

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo an appropriate 
VA examination by an otolaryngologist to 
obtain information as to the likely 
etiology of any current hearing loss.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

With respect to each ear, the examiner 
should specifically indicate whether the 
veteran currently has right ear hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)

Based on the examination and review of 
the record, the examiner should offer an 
opinion, with respect to each ear, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that  that hearing loss 
disability of that ear is medically 
related to the veteran's active military 
service, to include alleged alleged in-
service noise exposure, and/or 
(specifically as regards the right ear), 
vertigo (dizziness) and ringing in the 
right ear in service (symptoms that now 
appear to be attributable to Meniere's 
disease).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for hearing loss and for 
Meniere's disease, in light of all 
pertinent evidence and legal authority.

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The RO is 
reminded that the claims file should not 
be returned to the Board until the veteran 
has perfected an appeal as to the claim 
for service connection for Meniere's 
disease, or the time period for doing so 
expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



